


EXHIBIT 10.1

THIRD AMENDMENT TO LEASE AGREEMENT

THIS THIRD AMENDMENT (the "Third Amendment") is made and entered into as of
February 27, 2014 (the “Third Amendment Effective Date”), by and between
Exponent Realty, LLC, a Delaware limited liability company ("Landlord"), and
Geron Corporation, a Delaware corporation ("Tenant"). Capitalized terms set
forth herein and not otherwise expressly defined shall have the meaning set
forth in the Lease.

RECITALS

A.       Landlord and Tenant are parties to that certain Office Lease Agreement
dated February 29th, 2012 (the "Lease") , the First Amendment dated January 10,
2014 (the “First Amendment”), and the Second Amendment dated January 31st, 2014
(the “Second Amendment).Collectively, the Lease, First Amendment and Second
Amendment are referred to herein as the “Lease”. Pursuant to the Lease, Landlord
has leased to Tenant (i) space currently containing approximately 30,174
rentable square feet as set forth on EXHIBIT A to the Lease (the "Premises") on
the second floor of the building, known as suites 2020, 2044, 2055, 2069 and
2070, located at 149 Commonwealth Dr., Menlo Park, CA 94025 (the "Building").  
B. The Lease by its terms is due to expire on July 12, 2014, ("Termination
Date"), and the parties now desire to extend the term of the Lease, change the
rental rate, reduce the rentable area, provide a tenant improvement allowance
and include one option to extend the lease term, all on the following terms and
conditions.

AGREEMENT

     NOW, THEREFORE, in consideration of the above recitals which by this
reference are incorporated herein, the mutual covenants and conditions contained
herein and other valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Landlord and Tenant agree as follows:

      1.       Rentable Area (approximate). The Rentable Area set forth in
section C.2 a. of the BASIC LEASE PROVISIONS shall be changed upon the Amendment
Term Commencement Date to read:

C.2.a. 23,946 rentable square feet, suites known as 2020, 2070 and 2118. Tenant
will vacate the suites commonly referred to as 2044, 2055 and 2069 containing
6,372 rentable square feet, no later than midnight on July12th, 2014.

      2.       Amendment Term. The Lease Term set forth in section C.3 of the
BASIC LEASE PROVISIONS is hereby amended to add the Amendment Term, as follows:


C.3. Amendment Term: Eighteen (18) Months and nineteen (19) days commencing on
the commencement date of July 13, 2014 and ending on January 31, 2016 (the
“Expiration Date”), as such term may be extended or sooner terminated as
provided in the Lease

1

--------------------------------------------------------------------------------




      3.       Commencement Date. The Commencement Date set forth in section C.4
of the BASIC LEASE PROVISIONS is hereby changed to add the Amendment Term
Commencement Date:

C.4. Amendment Term Commencement Date: July 13, 2014

      4.       Tenant’s Building Percentage. The Tenant’s Building Percentage
set forth in section C.5 of the BASIC LEASE PROVISIONS shall be changed upon the
Amendment Term Commencement Date to read:

C.5. Fifteen and fifty eight hundredth percent (15.58%)

      5.       Base Rent. The Base Rent set forth in section C.6 of the BASIC
LEASE PROVISIONS shall be changed upon the Amendment Term Commencement Date to
read:

C.6. Three Dollars and Ten cents ($3.10) per rentable square foot per month full
service (or $74,232.60 monthly)

      6.       TI Allowance. The Tenant Improvement Allowance set forth in
section C.12 of the BASIC LEASE PROVISIONS shall be changed upon the Amendment
Term Commencement Date to read:

C.12. Tenant Improvements made prior to the Third Amendment Effective Date shall
be reimbursed as provided for in Paragraph 5.A.(iii) of the Lease (Tenant
Improvement Allowance Reimbursement) and the Tenant Improvement Work Letter
attached as Exhibit C to the Lease Agreement by July 12, 2014 and no further
amounts shall be due by Tenant with respect to such Tenant Improvements. Any
Tenant Improvements made on or after the Third Amendment Effective Date shall be
reimbursed as provided for in Paragraph 5.A.(iii) of the Lease (Tenant
Improvement Allowance Reimbursement) and Exhibit C Tenant Improvement Work
Letter attached hereto.

2

--------------------------------------------------------------------------------




      7.       Option To Extend. The Conditions to Exercise of Options set forth
in Paragraph 4. E.(i) and 4.E.(ii) of the Lease shall be changed upon the
Amendment Term Commencement Date to read:


4. E.(i) Conditions to Exercise of Lease. Provided that Tenant is not in Default
under this Lease at the time of exercise of the option to extend or at the
commencement of the extension term, Tenant shall have the right to extend the
Term of the Lease for one additional period of eighteen (18) months (Extension
Term) commencing on February 1, 2016.

4.E.(ii) Notice of Exercise. If Tenant elects to extend this lease for the
Extension Term, Tenant shall deliver written notice (“Exercise Notice”) of its
exercise to Landlord not earlier than 180 days and not less than 150 days. Prior
to the Extension Term Expiration Date. Tenant’s Failure to deliver the Exercise
Notice in a timely manner shall be deemed a waiver of Tenant’s rights to extend
the Term of this Lease.

      8.       Rent.


              8.1       Paragraph 5.A of the Lease is hereby amended to delete
the first two sentences, which read:               “Tenant shall pay the First
Month's Base Rent by the Commencement Date. Notwithstanding the foregoing, the
parties acknowledge and agree that under that certain Office Lease Agreement
dated May 1, 2007 by and between the parties (the "2007 Lease"), Tenant has
previously paid in full all rent due with respect to Suite 2070 up to and
including July 31, 2012. Accordingly, no Base Rent shall be due under this Lease
by Tenant with respect to Suite 2070 from the Commencement Date up to and
including July 31, 2012.”         8.2       Paragraph 5.D.(i) of the Lease is
hereby amended to delete the last sentence, which read:               “The
Extension Term Initial Monthly Base Rent shall increase by three percent (3%) on
an annual basis.”


      9.       Operating Expenses. The Operating Expense set forth in Paragraph
15.B (vii) of the Lease shall be changed upon the Amendment Commencement Date to
read as follows:

(vii) A management fee of no more than three percent (3%) of annual actual
operating expenses generated by the Project (which management may be provided
either by Landlord, affiliates of Landlord and/or by third parties) (the
“Management Fee”),

      10.     Right of First Offer. The Right of First Offer set forth in
Paragraph 47 of the Lease is hereby deleted in its entirety.

3

--------------------------------------------------------------------------------




      11.       Tenant Improvements Work Letter. The Tenant Improvements Work
Letter attached to the LEASE as Exhibit C shall be deleted in its entirety upon
the Amendment Commencement Date and replaced with Exhibit C attached hereto.  
12. Amendment Commencement Date Memorandum. The parties shall execute an
Amendment Commencement Date Memorandum, in the form attached hereto as EXHIBIT
B, setting forth the Amendment Commencement Date and Expiration Date.   13.
Miscellaneous.


                13.1.       This Third Amendment, which is hereby incorporated
into and made a part of the Lease, sets forth the entire agreement between the
parties with respect to the matters set forth herein. There have been no
additional oral or written representations or agreements. Under no circumstances
shall Tenant be entitled to any further Rent abatement, improvement allowance,
leasehold improvements, or other work to the Premises, or any similar economic
incentives that may have been provided Tenant in connection with entering into
the Lease, except as specifically set forth in this Third Amendment. Tenant may
disclose the terms and conditions of the Lease, as amended by this Third
Amendment, if required by applicable law which shall include the requirements of
the United States Securities and Exchange Commission.   13.2. Except as herein
modified or amended, the provisions, conditions and terms of the Lease shall
remain unchanged and in full force and effect.   13.3 In the case of any
inconsistency between the provisions of the Lease and this Third Amendment, the
provisions of this Third Amendment shall govern and control.   13.4 Submission
of this Third Amendment by Landlord is not an offer to enter into this Third
Amendment but rather is a solicitation for such an offer by Tenant. Landlord
shall not be bound by this Third Amendment until Tenant and Landlord have
executed this Third Amendment and Landlord has delivered the same to Tenant.

4

--------------------------------------------------------------------------------




                13.5.       Tenant hereby represents to Landlord that Tenant has
dealt with no real estate brokers or agents in connection with this Third
Amendment. Tenant agrees to indemnify and hold Landlord, its members,
principals, beneficiaries, partners, officers, directors, employees,
mortgagee(s) and agents, and the respective principals and members of any such
real estate brokers or agents (collectively, the "Landlord Related Parties")
harmless from all claims of any real estate brokers or agents claiming to have
represented Tenant in connection with this Third Amendment. Landlord hereby
represents to Tenant that Landlord has dealt with no real estate brokers or
agents in connection with this Third Amendment. Landlord agrees to indemnify and
hold Tenant, its members, principals, beneficiaries, partners, officers,
directors, employees, and agents, and the respective principals and members of
any such real estate brokers or agents (collectively, the "Tenant Related
Parties") harmless from all claims of any real estate brokers or agents claiming
to have represented Landlord in connection with this Third Amendment.   13.6.
Each signatory of this Third Amendment represents hereby that he or she has the
authority to execute and deliver the same on behalf of the party hereto for
which such signatory is acting.

[SIGNATURES ARE ON FOLLOWING PAGE]

5

--------------------------------------------------------------------------------




     IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Second
Amendment as of the day and year first above written.

LANDLORD:   EXPONENT REALTY, L.L.C., a Delaware limited liability company  
Date:  2/27/14 By: /s/ Richard L. Schlenker   Name:  Richard L. Schlenker    
Title: Executive Vice President and Chief Financial Officer                 
TENANT:   GERON CORPORATION, A Delaware corporation    Date: 2/27/14 By: /s/
John A. Scarlett Name:  John A. Scarlett Title: CEO


6

--------------------------------------------------------------------------------




EXHIBIT A

PREMISES

[geron_8kx11x1.jpg]

7

--------------------------------------------------------------------------------




EXHIBIT B

COMMENCEMENT DATE MEMORANDUM

LANDLORD:       EXPONENT REALTY, LLC, a Delaware limited liability company   
TENANT: GERON CORPORATION, a Delaware corporation     LEASE EFFECTIVE    DATE:  
    PREMISES: 149 Commonwealth Drive, Suite 2070, Menlo Park, California 94025


Pursuant to Paragraph 11 of the Third Amendment, the Commencement Date is hereby
established as July 13, 2014 and the Expiration Date is established as January
31, 2016

LANDLORD:   EXPONENT REALTY, LLC, a Delaware limited liability company   By:
Exponent, Inc., a Delaware corporation, its sole member and manager         By:
        Richard L. Schlenker, Executive Vice President and Chief Financial
Officer


TENANT:   GERON CORPORATION, a Delaware corporation          By:               
Its:        


8

--------------------------------------------------------------------------------




EXHIBIT C
TENANT IMPROVEMENTS
WORK LETTER

Landlord and Tenant agree as follows:

     1. General.

          (a) The purpose of this Work Letter is to set forth how the interior
improvements in the Premises (the “Initial Installations”) are to be
constructed, who will do the construction of the Initial Installations, who will
pay for the construction of the Initial Installations, and the estimated time
schedule for completion of the construction of the Initial Installations.

          (b) Except as defined in this Work Letter to the contrary, all terms
utilized in this Work Letter shall have the same meaning as the defined terms in
the Lease.

          (c) The terms, conditions and requirements of the Lease, except where
clearly inconsistent with or inapplicable to this Work Letter, are incorporated
into this Work Letter.

          (d) Except for the Initial Installations to be constructed pursuant to
this Work Letter, Tenant accepts the Premises in its “as is” condition and
acknowledges that it has had an opportunity to inspect the Premises prior to
signing the Lease.

     2. Preparation of Plans and Construction Schedule and Procedures. Tenant,
at Tenant’s sole cost and expense, shall arrange for the preparation of the
Proposed Plans and Final Plans and the Landlord shall arrange for the
construction of the Initial Installations in accordance with the following
schedule:

     (a) Within thirty (30) days following the Effective Date of the Lease,
Tenant shall cause the architect selected by Tenant (the “Architect”) to prepare
and deliver to Tenant for Landlord's and Tenant's approval, the following
proposed drawings, which drawings shall be in substantially final form and in
sufficient detail (each individually or collectively, the “Proposed Plans”) for
the Initial Installations Tenant desires to have completed in the Premises:

          (i) Architectural drawings (consisting of demolition plans, floor
construction plan, elevation plan, ceiling lighting and layout, power, and
telephone plan);

          (ii) Mechanical drawings (consisting of HVAC, sprinkler, electrical,
telephone, and plumbing);

          (iii) Finish schedule (consisting of wall finishes and floor finishes
and miscellaneous details);

          (iv) Structural drawings, if necessary;

9

--------------------------------------------------------------------------------




          (v) Structural calculations, design and construction specifications
with respect to the hanging conference room wall that Tenant desires to have
installed on the Premises; and

          (vi) Such other information as may be necessary or advisable to allow
for the construction of the Initial Installations.

     (b) The Proposed Plans and all necessary mechanical, electrical and
structural drawings shall be prepared by the Architect (and mechanical,
electrical and structural engineers chosen by Tenant and approved by Landlord),
each at Tenants sole cost and expense, except as otherwise provided in this Work
Letter.

     (c) Landlord shall, within 10 days after receipt of the Proposed Plans,
advise Tenant of any reasonable changes or corrections which Landlord requests.
Tenant shall cause Architect to revise the Proposed Plans as changed or
corrected by Landlord and resubmit the revised Proposed Plans to Landlord.
Landlord shall, within 5 days after receipt of Architect's revised Proposed
Plans, advise Tenant of any additional reasonable changes which Landlord
requests. If Landlord disapproves the revised Proposed Plans specifying the
reason therefore, Tenant shall, to the extent such proposed changes are
reasonable, within 10 days of receipt of Landlord’s required changes, cause
Architect to revise the Proposed Plans and resubmit them to Landlord. Landlord
shall, again within 5 days after receipt of Architect's revised Proposed Plans,
advise Tenant of further changes, if any, required for Landlord’s approval. This
process shall continue until Landlord has approved the revised Proposed Plans.
Notwithstanding anything to the contrary contained in the immediately preceding
sentence, “Final Plans” shall mean the Proposed Plans, as revised, which have
been approved by Landlord and Tenant in writing. Landlord agrees not to withhold
or deny its approval unreasonably.

     (d) Landlord shall not be required to perform, and Tenant shall not
request, work which would (i) require changes to structural components of the
Building (except as expressly permitted hereby) or the exterior design of the
Building, (ii) require any material modification to the Building systems or
other Building installations outside the Premises, (iii) not comply with all
applicable laws, or (iv) be incompatible with either the certificate of
occupancy issued for the Building or affect the value or appearance of the
Building or the Building's status as a first-class office building. Any changes
required by any governmental authority affecting the construction of the Initial
Installation shall be performed by Landlord, and paid for in accordance with the
provisions of this Lease governing Tenant Improvement Allowance Reimbursement,
and shall not be deemed to be a violation of the Final Plans or of any provision
of this Work Letter, and shall be deemed automatically accepted and approved by
Tenant. Landlord shall give notice to Tenant of any change in the Final Plans
required by any Governmental Authority promptly after Landlord receives notice
thereof

     (e) Neither the preparation of the Proposed Plans and resulting Final Plans
by Architect, nor the review or approval by Landlord of the Proposed Plans and
resulting Final Plans shall constitute a representation or warranty by Landlord
that such plans either (i) are complete or suitable for their intended purpose,
or (ii) comply with applicable laws and any insurance requirements; it being
expressly agreed by Tenant that Landlord assumes no responsibility or liability
whatsoever to Tenant or to any other person or entity for such completeness,
suitability or compliance. Tenant shall not make any changes in the Final Plans
without Landlord's prior written approval, which shall not be unreasonably
withheld or delayed; provided that Landlord may, in the exercise of its sole and
absolute discretion, disapprove any proposed changes adversely affecting the
certificate of occupancy issued for the Building or Premises or the Building's
structure, systems (including Intrabuilding Network Telephone Cable), equipment,
appearance or value.

10

--------------------------------------------------------------------------------




     (f) As soon as reasonably possible following Landlord’s and Tenant’s
approval of the Final Plans, Landlord shall identify two (2) general contractors
mutually acceptable to Landlord and Tenant and Landlord shall obtain bids and
estimated timelines for the construction of the Initial Installation from such
general contractors, for review by Landlord and Tenant. Subject to the cost and
timelines set forth in the bids, Tenant may notify Landlord that it wishes to
revise the approved Final Plans to affect modifications in cost or timeline, and
in that case Tenant shall submit revised Proposed Plans to Landlord to be
reviewed and finalized in accordance with Sections 1(a) – (c). After review of
the bids submitted with respect to the Final Plans, the parties shall mutually
agree upon an acceptable general contractor to be hired by Landlord to build the
Initial Installations indicated on the Final Plans as soon thereafter as
reasonably possible but in any event prior to the Commencement Date, consistent
with industry custom and procedure. Landlord shall, through the general
contractor, require the Initial Installation to meet customary standards of
completeness, suitability and compliance. Subject to the terms outlined in
Paragraph 5Aiii , Landlord shall, at its expense, install the Initial
Improvements (in an amount not to exceed one dollar ($1.00) per rentable square
foot of the Premises (up to $23,946.00 ) (the “Tenant Improvement Allowance”))
specified in the Final Plan, respectively ("Landlord's Work"). Tenant shall have
the right, but not the obligation, to utilize some or all of the Tenant
Improvement Allowance in connection with the Initial Installation or any future
Alterations permitted under the Lease. Landlord shall not be obligated to
provide any improvements other than Landlord's Work. Tenant shall pay, not later
than the completion of the Initial Installation or ten (10) business days after
Tenant's receipt of an invoice, for the cost of all Initial Installation
requested by Tenant and approved and/or installed by Landlord which exceeds the
Tenant Improvement Allowance. Notwithstanding anything contained herein to the
contrary, Landlord’s Work shall not include installing interior Cable to the
workstations, which shall be performed by Tenant’s contractor at Tenant’s sole
cost and expense. Landlord shall be responsible for obtaining all permits and
governmental inspections and approvals determined by Landlord to be necessary in
connection with the Initial Installation.

     (g) Any material revisions by Tenant of the Final Plans, Tenant's refusal
to approve comparable (in quality and price) materials, finishes or
installations proposed by Landlord in lieu of materials, finishes or
installations requested by Tenant that are not readily available when required
to be installed or any failure by Tenant to comply with the dates and time
limits in this Work Letter, shall constitute “Tenant Delays”. Landlord’s failure
to conduct its responsibilities in this Work Letter in accordance with the dates
and time limits in this Work Letter shall constitute “Landlord Delays”. In
addition, Landlord shall have the right to stop construction if Tenant fails to
pay such sums or otherwise materially defaults in the performance of its
obligations under the Lease or this Work Letter, and all such periods in which
work has stopped or been suspended shall constitute Tenant Delays. If Tenant
requests changes to the approved Final Plans, any delays reasonably caused
thereby in Substantially Completing construction of the Initial Installations
caused thereby shall also constitute Tenant Delays. Notwithstanding anything to
the contrary, neither party shall have any liability hereunder in case of an
event of force majeure, as set forth in Paragraph 49.N. of the Lease.

11

--------------------------------------------------------------------------------




     3. Change Orders. If Tenant requests any changes to the Final Plans,
Landlord shall not unreasonably withhold its consent to any such changes,
provided the changes do not adversely affect the Base Building or the Building’s
structure, systems (including Intrabuilding Network Telephone Cable), equipment,
appearance or value. Such changes shall be set forth in a Change Order which
must be approved in writing by Landlord and Tenant. If such changes as set forth
in an approved Change Order increase the cost of constructing the Initial
Installations shown on the Final Plans, Tenant shall bear such costs, which
shall be reimbursed to Landlord in accordance with the terms and conditions of
Paragraph 5.A.(iii) of the Lease for Tenant Improvement Allowance Reimbursement.
If the actual increased costs for changes set forth in an approved Change Order
are greater than the estimated increased costs, Tenant shall bear such costs,
which shall be reimbursed to Landlord in accordance with the terms and
conditions of Paragraph 5.A.(iii) of the Lease for Tenant Improvement Allowance
Reimbursement. If the Change Order requires costs to be paid by Tenant, the
costs charged by Landlord to Tenant with respect to such Change Order shall be
equal to the sum of (a) the amount of money Landlord has to pay to cause the
Initial Installations, as reflected by revised Final Plans, to be constructed
above the costs that Landlord would have had to pay to cause the Initial
Installations to be constructed if no changes had been made to the Final Plans
(“Differential”), and (b) any cancellation fees, reshipping charges or any other
similar costs incurred by Landlord in connection therewith. If such changes as
set forth in an approved Change Order delay Landlord’s completion of the work
shown on the Final Plans, then such delay shall constitute a Tenant Delay. Any
other actions of Tenant, or inaction by Tenant, which delays Landlord in
completing the Initial Installations shown on such Final Plans shall also
constitute a Tenant Delay. Whenever possible and practical, Landlord will
utilize, for the construction of the Initial Installations, the items and
materials designated in the Final Plans; provided, however, that whenever
Landlord reasonably determines in its judgment that it is not practical or
efficient to use such materials, Landlord shall have the right to substitute
comparable (in terms of quality and cost) items and materials with the prior
written approval of Tenant (or of better quality if no such comparable item
exists or is readily obtainable, provided that if the cost of such better
quality items or materials is materially greater than that of the designated
materials, Tenant’s prior written approval shall be required); at no time shall
Tenant be required to accept an inferior substitute because of the
unavailability of the item specified). If Tenant refuses to grant such consent
for a comparable item or material or a better quality item or material of
substantially the same cost, and Landlord is reasonably delayed in causing the
Premises, or any part thereof, to be Substantially Complete because of Tenant’s
failure to permit the substitution of comparable items and materials (or of
similarly priced better quality if no such comparable item exists or is readily
available), such delay shall constitute Tenant Delays.

     4. Entry by Tenant and Its Agents; Designation of Tenant’s Construction
Agent.

          (a) Subject to the terms of the Lease (with an effective date of
February 24, 2012), Tenant, its personnel and Tenant Related Parties has and
shall continue to have the right to enter, occupy and utilize the Existing
Space), subject to the reduction in space set forth in Paragraph 1 of this
amendment . Except as hereinafter expressly provided, no Tenant Related Parties
shall enter any portion of the Premises other than the Existing Space (such
other portion being referred to herein as the “Additional Space”) during the
performance of Landlord’s Work. Tenant hereby designates Michael Yamada as its
authorized agent (“Tenant’s Construction Agent”) for the purpose of submitting
to Landlord and authorizing any Change Orders and for the purpose of consulting
with Landlord as to any and all aspects of Landlord’s Work. Tenant’s
Construction Agent shall have the right to inspect the Premises during the
course of Landlord’s Work provided Tenant’s Construction Agent shall coordinate
such inspection with Landlord and/or its contractor in advance.

12

--------------------------------------------------------------------------------




          (b) Landlord shall allow Tenant to have access to the Additional Space
(i) at the commencement of construction of the Landlord’s Work for purposes of
due diligence and installing Cabling (including data racks for terminating the
wires to the patch panels) and security systems, and (ii) upon the Effective
Date of the Lease with respect to portions of the Additional Space not occupied
by other tenants (and upon the date of vacation of such other tenants with
respect to portions of the Additional Space occupied by other tenants)in order
to install fixtures, furnishings and equipment and to otherwise prepare the
Premises for occupancy, subject to and in compliance with Section 4 d of the
Lease, which right shall expressly exclude making any structural modifications.
Except as expressly permitted herein, in no event shall Tenant, its employees,
designers, contractors and workmen enter the Additional Space prior to the
Commencement Date unless and until such entry has been expressly authorized by
Landlord or Landlord’s Agent (Todd Squellati or Kevin Booker). During any such
entry prior to the Commencement Date (a) Tenant shall comply with all terms and
conditions of this Lease as if the Commencement Date shall have occurred other
than the obligation to pay Rent, (b) Tenant shall not interfere with Landlord’s
completion of the Landlord’s Work, (c) Tenant shall cause its personnel and
contractors (“Tenant Related Parties”) to comply with any terms and conditions
that Landlord or Landlord’s contractor may reasonably impose and (d) Tenant
shall not begin operation of its business in the Additional Space. Tenant
acknowledges that Tenant shall be responsible for obtaining all applicable
permits and inspections relating to any such entry by Tenant. Tenant hereby
assumes the entire risk of damage of, or injury to, any of Tenant’s furniture,
furniture systems or equipment installed or placed in any portion of the
Additional Space by Tenant prior to the Commencement Date.

          (c) If Tenant shall enter upon the Additional Space prior to the
completion of Landlord’s Work, Tenant shall indemnify and save Landlord harmless
from and against any and all Losses arising from or claimed to arise as a result
of (i) any act, neglect or failure to act of Tenant or anyone entering the
Additional Space with Tenant’s permission, or (ii) any other reason whatsoever
arising out of Tenant’s entry upon the Additional Space.

     5. Substantial Completion. The term “Substantial Completion” means that
Landlord has substantially completed Landlord’s Work, as reasonably determined
by the Architect. Landlord’s Work shall be deemed complete, notwithstanding the
fact that minor details of construction, mechanical adjustments or decoration
which do not materially interfere with Tenant’s use of the Premises remain to be
performed (items normally referred to as “punch-list” items). The Premises shall
be deemed Substantially Complete even though certain other portions of the
Building, which do not interfere with Tenant’s efficient conduct of its
business, have not been fully completed, and even though Tenant’s furniture,
furniture systems, telephones, telecopiers, photocopy machines, computers and
other business machines or equipment, and telephone and data cabling have not
been installed, the purchase and installation of which shall be Tenant’s sole
responsibility. Subject to the correction by Landlord of any punch-list items,
Tenant shall be obligated to accept the Premises at such time as the Premises
are Substantially Complete. Landlord and Tenant, within thirty (30) days after
Landlord tenders possession of the Premises to Tenant, shall jointly prepare a
punch-list of items not completed and Landlord agrees to proceed with reasonable
due diligence to perform its obligations regarding such items to be completed
within thirty (30) days after the parties finalize the punch-list or as soon
thereafter as is reasonable practical.

13

--------------------------------------------------------------------------------




     6. Miscellaneous.

          (a) Tenant agrees that, in connection with the Initial Installations
and its use of the Premises prior to the Commencement Date, Tenant shall have
those duties and obligations with respect thereto that it has pursuant to the
Lease as if the Commencement Date shall have occurred other than the obligation
to pay Base Rent and Tenant’s Pro Rata Share of Expenses and Taxes, and further
agrees that Landlord shall not be liable in any way for injury, loss, or damage
which may occur to any of the Initial Installations or other installations made
in the Premises, or to any personal property placed therein, the same being at
Tenant’s sole risk.

          (b) Except as expressly set forth in this Work Letter and in the
Lease, Landlord has no other agreement with Tenant and Landlord has no other
obligation to do any other work or pay any amounts with respect to the Premises.
Any other work in the Premises which may be permitted by Landlord pursuant to
the terms and conditions of the Lease shall be done at Tenant’s sole cost and
expense and in accordance with the terms and conditions of the Lease.

          (c) This Work Letter shall not be deemed applicable to any additional
space added to the original Premises at any time or from time to time, whether
by any options under the Lease or otherwise, or to any portion of the original
Premises or any additions thereto in the event of a renewal or extension of the
initial Term of the Lease, whether by any options under the Lease or otherwise,
unless expressly so provided in the Lease or any amendment or supplement
thereto.

          (d) The failure by Tenant to pay any monies due Landlord pursuant to
this Work Letter within the time period herein stated shall be deemed a Default
under the terms of the Lease for which Landlord shall be entitled to exercise
all remedies available to Landlord for nonpayment of Rent and Landlord, may, if
it so elects, discontinue construction of the Initial Installations until all
such sums are paid and Tenant has otherwise cured such Default. All late
payments shall bear interest pursuant to Section 6 of the Lease.

          (e) If the date of Substantial Completion is delayed by reason of
Tenant Delay, the Premises shall be deemed Substantially Completed for the
purposes of determining the Commencement Date as of the date that the Premises
would have been Substantially Completed but for such Tenant Delay, provided that
in no event shall the Commencement Date be earlier than the Estimated
Commencement Date set forth in Paragraph 2 of this amendment nor shall the
expiration date of the Lease be extended beyond January 31, 2016. In addition,
Tenant shall pay to Landlord a sum equal to any additional cost to Landlord in
completing the Initial Installations resulting from any Tenant Delay which
causes the Commencement Date to be more than thirty (30) days later than the
Estimated Commencement Date, and Landlord shall pay to Tenant a sum equal to the
Rent, pro-rated on a day-to-day basis, for any Landlord Delay which causes the
Commencement Date to be more than thirty (30) days later than the Estimated
Commencement Date.

14

--------------------------------------------------------------------------------




     7. Definitions. For purposes of this Work Letter, the term “Governmental
Authority or Authorities” shall mean The United States of America, the City of
Menlo Park, County of San Mateo , or State of California , or any political
subdivision, agency, department, commission, board, bureau or instrumentality of
any of the foregoing, now existing or hereafter created, having jurisdiction
over the real property.

[The remainder of this page intentionally left blank]

15

--------------------------------------------------------------------------------